In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-09-00077-CR
                                                ______________________________
 
 
                                     GAYLOR STINER,
JR., Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                      On Appeal from the 402nd
Judicial District Court
                                                             Wood County, Texas
                                                       Trial Court
No. 20,451-2008
 
                                                     
                                             
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            Gaylor
Stiner, Jr., appeals from his jury conviction of aggravated assault with a
deadly weapon.  Tex. Penal Code Ann. § 22.02 (Vernon Supp. 2009).  Stiner pled “true” to the enhancement
paragraphs alleged in the indictment and was sentenced as a habitual offender
to fifty years’ imprisonment and a $1,000.00 fine.  Tex.
Penal Code Ann. § 12.42 (Vernon Supp. 2009).  Stiner was represented by appointed counsel
at trial and on appeal.  Stiner’s
attorney has filed a brief in which he concludes that the appeal is frivolous and
without merit, after a review of the record and the related law.
            Counsel
states that he has studied the record and finds no error preserved for appeal
that could be successfully argued.  The
brief contains a professional evaluation of the record and advances six
arguable grounds for review.  This meets
the requirements of Anders v. California,
386 U.S. 738 (1967); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); and High
v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).
            Counsel
mailed a copy of the brief to Stiner August 3, 2009, informing Stiner of his
right to examine the entire appellate record and to file a pro se
response.  Counsel simultaneously filed a
motion with this Court seeking to withdraw as counsel in this appeal.  Stiner filed his response January 4, 2010.
            We
have determined that this appeal is wholly frivolous.  We have independently reviewed the clerk’s
record and the reporter’s record, and we agree that no arguable issues support
an appeal.  See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.
2005).  In a frivolous appeal situation,
we are to determine whether the appeal is without merit and is frivolous, and
if so, the appeal must be dismissed or affirmed.  See
Anders, 386 U.S. 738.   
            We
affirm the judgment of the trial court.[1]
 
                                                                                    Josh
R. Morriss, III
                                                                                    Chief
Justice
Date Submitted:          January
27, 2010         
Date Decided:             January 28, 2010
Do Not Publish           
 
 




[1]Since
we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of Stiner in this case.  No substitute counsel will be appointed.  Should Stiner wish to seek further review of
this case by the Texas Court of Criminal Appeals, Stiner must either retain an
attorney to file a petition for discretionary review or Stiner must file a pro
se petition for discretionary review. 
Any petition for discretionary review must be filed within thirty days
from the date of either this opinion or the last timely motion for rehearing
that was overruled by this Court.  See Tex.
R. App. P. 68.2.  Any petition for
discretionary review must be filed with this Court, after which it will be forwarded
to the Texas Court of Criminal Appeals along with the rest of the filings in
this case.  See Tex. R. App. P.
68.3.  Any petition for discretionary
review should comply with the requirements of Rule 68.4 of the Texas Rules of
Appellate Procedure.  See Tex.
R. App. P. 68.4.